IN THE COURT OF APPEALS OF IOWA

                                    No. 14-0126
                               Filed March 11, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

THAD DUANE ANDERSON,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Marion County, Steven W. Guiter,

District Associate Judge.



       Thad Anderson appeals from judgment and sentence entered upon his

conviction of operating while intoxicated, second offense. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Martha J. Lucey, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Alexandra Link, Assistant Attorney

General, Ed Bull, County Attorney, and Benjamin Hayek, Assistant County

Attorney, for appellee.



       Considered by Potterfield, P.J., Bower, J., and Miller, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                          2


POTTERFIELD, P.J.

       Thad Anderson appeals from judgment and sentence entered upon the

jury verdict of guilty of operating while intoxicated, second offense, in violation of

Iowa Code section 321J.2(2)(b) and .2(4) (2013).         At trial, Anderson did not

contest that he was intoxicated when he was arrested—his blood alcohol content

was more than twice the legal limit. But he testified he became intoxicated only

after he had parked his car in a driveway and argued he thus was not “operating”

a vehicle while intoxicated. Evidence presented at trial contradicted Anderson’s

testimony.   Following the jury’s finding of guilt, the court did not order a

presentence investigation report. The State did not provide Anderson with notice

of its intent to present evidence at sentencing, and defense counsel did not

object when the State called an employee of the department of correctional

services to present evidence why probation was inappropriate.

       On appeal, Anderson contends trial counsel was ineffective in a number of

respects. The State counters that even if counsel’s performance was deficient in

some respect, Anderson cannot prove prejudice resulted. See State v. Clay, 824

N.W.2d 488, 495 (Iowa 2012) (stating that to prevail on a claim of ineffective

assistance of counsel a defendant must prove (1) counsel failed to perform an

essential duty, and (2) prejudice resulted, and that “[u]nless a defendant makes

both showings, it cannot be said that the conviction . . . resulted from a

breakdown in the adversary process that renders the result unreliable” (citations

and internal quotation marks omitted)).

       We review constitutional issues de novo.         See id. at 495.      Most of

Anderson’s claims could be rejected outright because the alleged errors do not
                                        3

undermine our confidence in the verdict. See State v. Graves, 668 N.W.2d 860,

882 (Iowa 2003) (noting that prejudice is shown if “the probability of a different

result is ‘sufficient to undermine confidence in the outcome’” (citation omitted)).

We nonetheless preserve the ineffectiveness claims for possible postconviction

proceedings. See Clay, 824 N.W.2d at 502 (“[Defendant] will have to bring all his

ineffective-assistance-of-counsel claims in a postconviction relief action, because

he raises multiple claims, some of which require further development of the

record.”). We affirm the conviction.

      AFFIRMED.